Citation Nr: 0844650	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  02-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right thumb, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to June 
1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the above claim. 

In August 2004, the veteran testified at a hearing conducted 
by a former Veterans Law Judge.  When this claim was 
originally before the Board in November 2004, it was remanded 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

As noted above, the veteran testified at a hearing conducted 
by a former Veterans Law Judge in August 2004.  In November 
2008, the Board informed the veteran that the Veterans Law 
Judge who conducted the August 2004 hearing was no longer 
employed by the Board, and indicated that he was entitled to 
another hearing.  In signed statements received in December 
2008, the veteran indicated that he wished to attend a 
hearing before another Veterans Law Judge at the San Antonio, 
Texas, RO.  Accordingly, because the RO is responsible for 
scheduling hearings before the Board, a remand to the RO is 
necessary.  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at 
the RO before a traveling Veterans Law 
Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

